Case 3:20-cv-07696-AET-DEA Document 8 Filed 08/19/20 Page 1 of 3 PageID: 38




IFEOMA Y. EJEZIE, ESQ
NJ Bar No.: 037602004
EJEZIE LAW FIRM, LLC
6 South Broad Street, Fl. 2L
Elizabeth, New Jersey 07202
Ph: (908) 469-4888
Fax: (908) 469-4889
Ejezielawfirm@gmail.com



                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



DRU CAPITAL LLC,
2008 FOXMEADOW WAY
BOWIE, MD 20721 and
CHIGOZIE OBASI AGBAFOR, d/b/a
ACO LOGISTICS
8310 JORINE DR. Dr.
HOUSTON, TX 77036-7336,                             CIVIL CASE NO. 3:20-cv-07696

                     Plaintiffs,



                     v.

                                                        DEFAULT
EMMANUEL EGBOSIMBA, INDIVIDUALLY and                JUDGMENT ORDER
as OFFICER OF SIMPLE ASSURANCE LLC,
and SIMPLE ASSURANCE LLC a/k/a SAMPLE
ASSURANCE LLC, 50 PIN OAK DRIVE,
TRENTON, NEW JERSEY 08638,

                     Defendants.




                                          1
 Case 3:20-cv-07696-AET-DEA Document 8 Filed 08/19/20 Page 2 of 3 PageID: 39
     This matter came before the Court on Plaintiff’s application for default judgment against

Defendants, Simple Assurance LLC a/k/a Sample Assurance LLC and Emmanuel Egbosimba,

under Rule 55(b)(2) of the Federal Rules of Civil Procedure. After having considered the

arguments and authorities submitted by the Plaintiff, the Court finds as follows:

1. A default was entered by the Clerk of the Court against Defendant Simple Assurance LLC a/k/a

Sample Assurance LLC and Emmanuel Egbosimba on August 6, 2020.

2. Defendant is not a minor, nor an incompetent person, nor a member of the military service of

the United States.

3. Defendant did not appear or otherwise defend in this action.

THEREFORE, IT IS ADJUDGED AND ORDERED that:

I.

Defendants Simple Assurance LLC and Emmanuel Egbosimba breached the contract he entered

with Dru Capital LLC and CHIGOZIE OBASI AGBAFOR, d/b/a ACO LOGISTICS.

II.

Defendants Simple Assurance LLC and Emmanuel Egbosimba committed conversion of

plaintiffs’ funds.

III.

Defendants Simple Assurance LLC and Emmanuel Egbosimba committed unjust enrichment. IV.

Defendants Simple Assurance LLC and Emmanuel Egbosimba committed common law fraud. V.

Defendants Simple Assurance LLC and Emmanuel Egbosimba committed wire fraud.




                                                 2
 Case 3:20-cv-07696-AET-DEA Document 8 Filed 08/19/20 Page 3 of 3 PageID: 40
VI.

Defendants Simple Assurance LLC and Emmanuel Egbosimba committed intentional

misrepresentation.

VII.

Restraining order and injunction are necessary to safeguard the availability of the monies in

question.

This Court shall maintain jurisdiction over this matter until August _____, 2023 to

enforce this Order, and to award such other equitable and further relief as the Court deems just

and proper.



IT IS SO ORDERED this __19____ day of __August__, 2020
                                                                     TRUE AND CERTIFIED COPY
                                                                            Jamie Quinn
                                                                        9:13 am, Aug 19 2020
_/s/ Jamie Quinn (Clerk)__




                                                3
